[Cite as Dowery v. Lorain Correctional Inst., 2011-Ohio-3149.]

                                                        Court of Claims of Ohio
                                                                                     The Ohio Judicial Center
                                                                             65 South Front Street, Third Floor
                                                                                        Columbus, OH 43215
                                                                              614.387.9800 or 1.800.824.8263
                                                                                         www.cco.state.oh.us




MR. ANTHONY DOWERY

       Plaintiff

       v.

LORAIN CORRECTIONAL INSTITUTION

       Defendant
       Case No. 2010-01310

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On April 8, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”     On April 21, 2011, plaintiff filed his objection.1             On April 25, 2011,
defendant filed a response.
        {¶ 3} The magistrate found that on April 1, 2008, plaintiff was to be released
from the custody and control of defendant.                       The process required plaintiff to be
transported by van to the front of defendant’s main building where he was to be met by
members of his family. As he exited the van, plaintiff fell to the ground and was injured.
The magistrate determined that plaintiff’s failure to exercise reasonable care for his own


                                                                                                          1
                                                                                                         Th
e court construes plaintiff’s April 21, 2011 “motion in opposition to magistrate decision pursuant to Civ.R.
Case No. 2010-01310                                 -2-                     JUDGMENT ENTRY

safety while exiting the van was the sole proximate cause of his injuries.
        {¶ 4} Plaintiff’s objection challenges several factual findings made by the
magistrate. Plaintiff, however, failed to support his objection with a transcript of the
proceedings.       Civ.R. 53(D)(3)(b)(iii) states that “[a]n objection to a factual finding,
whether or not specifically designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii),
shall be supported by a transcript of all the evidence submitted to the magistrate
relevant to that finding or an affidavit of that evidence if a transcript is not available.”
Accordingly, plaintiff’s objection shall be overruled.            Furthermore, to the extent that
plaintiff’s objection asserts that the magistrate’s decision is not supported by the weight
of the evidence, the court finds that the factual findings contained in the magistrate’s
decision support the magistrate’s legal conclusions.
        {¶ 5} Upon review of the record, the magistrate’s decision and the objection, the
court finds that the magistrate has properly determined the factual issues and
appropriately applied the law. Therefore, the objection is OVERRULED and the court
adopts the magistrate’s decision and recommendation as its own, including findings of
fact and conclusions of law contained therein.                  Judgment is rendered in favor of
defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                                   _____________________________________
                                                   CLARK B. WEAVER SR.
                                                   Judge

cc:




53(D)(4)(e)(i)” as an objection to the magistrate’s decision.
Case No. 2010-01310               -3-                 JUDGMENT ENTRY


Amy S. Brown                       Mr. Anthony Dowery, #560-580
Assistant Attorney General         940 Williamsport Road
150 East Gay Street, 18th Floor    Marion, Ohio 43301
Columbus, Ohio 43215-3130


GWP/dms
Filed June 6, 2011
To S.C. reporter June 22, 2011